 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 372 
In the House of Representatives, U. S.,

April 29, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1913) to provide Federal assistance to States, local jurisdictions, and Indian tribes to prosecute hate crimes, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1913) to provide Federal assistance to States, local jurisdictions, and Indian tribes to prosecute hate crimes, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill, modified by the amendment printed in the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour and 20 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary, who may yield control of blocks of that time; and (2) one motion to recommit with or without instructions. 
 
Lorraine C. Miller,Clerk.
